Citation Nr: 1618544	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  11-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, including as secondary to the service-connected inguinal sprain.

2.  Entitlement to service connection for a gastrointestinal disorder to include a hiatal hernia and gastroesophageal reflux disease (GERD), claimed as an abdominal disorders, including as secondary to the service-connected inguinal sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to May 1977.  He also had additional service in the National Guard from 1997 to 2007.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In February 2014 and December 2015, the Board remanded the above issues for additional development.  

As noted in an earlier remand, the Veteran withdrew his personal hearing request; his claim of service connection for an inguinal sprain is no longer in appellate status because it was granted in an August 2014 rating decision; and the Board has recharacterized the claim of service connection for an abnormal disorder as service connection for a gastrointestinal disorder to include a hiatal hernia and GERD so as to best reflect his intent while filing the current appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that a prostate disorder is not related to service and it is not caused or aggravated by the Veteran's service-connected inguinal sprain.

2.  The preponderance of the evidence of record shows that a gastrointestinal disorder to include a hiatal hernia and GERD is not related to service, a peptic ulcer did not manifest itself to a compensable degree in the first post-service year, and a gastrointestinal disorder to include a hiatal hernia and GERD is not caused or aggravated by the Veteran's service-connected inguinal sprain.


CONCLUSIONS OF LAW

1.  A prostate disorder was not incurred in or aggravated by military service and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1154, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

2.  A gastrointestinal disorder to include a hiatal hernia and GERD was not incurred in or aggravated by military service, may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1116, 1154, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that his prostate and gastrointestinal disorders are due to his service-connected inguinal sprain and the Board also finds that the record raises a claim that they are due to his military service.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); Also see Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a peptic ulcer will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

In adjudicating the claims the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As to a current disability, the post-service record shows the Veteran being diagnosed with prostatitis/prostate gland hypertrophy with chronic prostatitis as well as gastritis, gastroduodenitis, a hiatal hernia, and GERD.  See VA treatment records dated in November 2003, May 2005, May 2007, October 2007, and May 2008 ; abdominal computerized tomography (CT) dated in March 2007; VA examinations dated in May 2009 and March 2014; Also see Veterans Health Administration (VHA) opinions dated in May 2015 and August 2015.

As to service incurrence based on the Veteran's active duty from June 1975 to May 1977 under 38 C.F.R. § 3.303(a), service treatment records document his complaints and treatment for gastritis in September 1975 and June 1976.  Moreover, the Board finds that the Veteran is competent to report on having observable symptoms of prostate and a gastrointestinal disorder because these symptoms come to him via his own senses.  See Davidson.  However, the Veteran's service treatment records are otherwise negative for complaints, diagnoses, or treatment for a prostate disorder and/or a gastrointestinal disorder to include a hiatal hernia and GERD.  In fact, at the March 1977 separation examination the Veteran did not report a history of either disorder and on examinations his gastrointestinal system as well as his rectal examination was normal.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, the Board finds the most probative evidence of record to be the service treatment records which are negative for a diagnosis of a prostate disorder and a gastrointestinal disorder to include a hiatal hernia and GERD despite the fact that the Veteran was treated on two occasions for gastritis while on active duty.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Accordingly, the Board finds that service connection for a prostate disorder and a gastrointestinal disorder to include a hiatal hernia and GERD must be denied based on in-service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to service incurrence based on the Veteran's service in the National Guard from 1997 to 2007 under 38 C.F.R. § 3.303(a), the Veteran reported a history of taking medical for indigestion one time a week at his June 1975 examination for enlistment in the National Guard.  However, neither a prostate nor a gastrointestinal disorder was thereafter diagnosed by that examiner.  Moreover, while treatment records dated in 2003 document the Veteran's first complaints and treatment for a prostate disorder (i.e., prostatitis) (see VA treatment records dated in November 2003 and May 2005) and in 2007 for gastrointestinal disorders (i.e., gastritis, gastroduodenitis, a hiatal hernia, and GERD) (see VA treatment records dated in May 2007 and October 2007), the Board notes that none of these records were generated during a period of ACDUTRA or INACDUTRA.  The Board notes that a March 2007 lab record reported that the Veteran's PSA was elevated.  The Board also notes that May 2007 service treatment records noted a history of the Veteran being on medication for prostatitis as well as a lab finding that his current PSA was within normal limits.  However, his pre and post-2003 National Guard treatment records are otherwise negative for complaints or treatment for a prostate disorder and/or a gastrointestinal disorder to include a hiatal hernia and GERD during a period of ACDUTRA or INACDUTRA.  Therefore, the Board finds the most probative evidence of record shows that neither the Veteran's current prostate or gastrointestinal disorder to include a hiatal hernia and GERD were caused by a disease or injury while on ACDUTRA with his reserve component or an injury while on INACDUTRA with his reserve component.  See Owens.  Accordingly, the Board finds that service connection for a prostate disorder and a gastrointestinal disorder to include a hiatal hernia and GERD must be denied based on his service in the National Guard from 1997 to 2007.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with a peptic ulcer in his first post-service year following his May 1977 separation from active duty.  Accordingly, the Board finds that entitlement to service connection for a gastrointestinal disorder to include a hiatal hernia and GERD must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 101, 106, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to continued problems since service the Veteran's separation from his first period of active duty in May 1997, the Board finds that the length of time between the Veteran's separation from this period of service and the first documented problems with his prostate in 2003 (i.e., prostatitis) and a gastrointestinal disorder in 2007 (i.e., gastritis, gastroduodenitis, a hiatal hernia, and GERD) to be evidence against finding continuity.  In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels and other lay persons are competent to give evidence about what they see.  See Davidson.  However, upon review of the claims file, the Board finds that any lay accounts from the Veteran and others that the claimant has had these disabilities since service are not credible.  In this regard, these lay claims are contrary to what is found in the service and post-service records.  Also as to the lay claims, the Board notes that there is an obvious incentive to report a history favorable to the claims, and indeed, this bias is apparent here where the record fails to mention that the claimed disabilities were due to service until after he filed these claims for VA benefits.  

In these circumstances, the Board gives more credence and weight to the negative service treatment records as well as the negative post-service treatment records for over two decades following his separation from his first period of active duty in May 1977 than any claims by the Veteran and other lay persons to the contrary.  Therefore, entitlement to service connection for a prostate disorder and a gastrointestinal disorder to include a hiatal hernia and GERD based on continued problems since service must be denied.  38 U.S.C.A. §§ 1110, 1131.

As for service connection for a prostate disorder and a gastrointestinal disorder to include a hiatal hernia and GERD based on their initial documentation after service under 38 C.F.R. § 3.303(d), in October 2015 Dr. Carlos E. Mora Quesada opined that the ". . . Veteran presents [with] urogenital, . . .digestives . . . disorders which are more probable than not secondary to his military service . . ."  However, the Board does not find this opinion to be probative evidence of a nexus between his current prostate and gastrointestinal disorders and his military service because it is not supported by any rational or clinical evidence.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).

On the other hand, the Board specifically remanded these claims in March 2014 to provide the Veteran with a VA examination to obtain an opinion as to the origins of his prostate and gastrointestinal disorders.  The Board also obtained a VHA opinion in May 2015 as to this question.  Moreover, those examiners, in substantial compliance with the Board's remand directions, opined that they were not related to service after a review of the record on appeal, after taking a detailed medical history from the claimant, and/or after an examination.  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Specifically, the March 2014 VA examiner opined, in substance, that the Veteran's prostatitis, hiatal hernia, and GERD were not due to his military service because they were first diagnosed after his first period of active duty and, as to the prostate, it was not due to his military service because his subsequent reserve component treatment records are silent for aggravation.  Similarly, the May 2014 VHA contains the following opinion:

. . . BPH [benign prostatic hypertrophy] and prostatitis were not related to any trauma or injury to the inguinal region [while on active duty] and are simply idiopathic which, in turn, lead to straining to urinate with increased intra-abdominal pressure.  [The Veteran's] hiatal hernia is most likely acquired as the prevalence of hiatal hernia increases with age.  GERD is the result of intra-abdominal pressure exceeding the lower esophageal sphincter (LES) tone with the sling fibers of the gastric cardia.  Sliding hiatal hernia disrupts the physical relationship between LES and the cardia, predisposing the individual to gastroesophageal reflux.

In review, I believe: i.  military service is not responsible for causing or aggravation the prostate disorders and gastrointestinal disorders . . . 

The Board finds the VA examiner's and the VHA opinion to be highly probative because they were provided after a review of the record on appeal, after taking a detailed medical history from the claimant, and/or after an examination with citation to relevant evidence found in the claims file.  See Owens; Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position).

As to any lay claims from the Veteran and others that his prostate and gastrointestinal disorders were caused by his military service, the Board finds the above medical opinion more probative because healthcare professionals have more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, the Board finds that diagnosing prostate and gastrointestinal disorders requires special medical training that these lay persons do not have and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's and other lay persons opinions that these disorders are caused by service is not competent evidence.  Jandreau. 

Therefore, the Board finds that the most probative evidence of record shows that a prostate disorder and a gastrointestinal disorder to include a hiatal hernia and GERD are not caused by his military service.  Accordingly, the Board finds that entitlement to service connection for a prostate disorder and a gastrointestinal disorder to include a hiatal hernia and GERD is not warranted based on the initial documentation of the disabilities after service because the weight of the probative evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(d).

As to secondary service connection for a prostate disorder and a gastrointestinal disorder to include a hiatal hernia and GERD under 38 C.F.R. § 3.310, in March 2014 Dr. Rafael Bouet opined as follows: "I certify that I evaluated [the Veteran] who is found to have a left inguinal sprain which caused a hernia.  This condition is causing mayor stress on his other condition.  He also have a borderline PSA lab . . ."  However, the Board also does not find this opinion to be probative evidence of a nexus between his service-connected inguinal sprain and a current prostate or gastrointestinal disorder to include a hiatal hernia and GERD because it is not supported by any rationale or clinical evidence.  See Bloom; Black.

On the other hand, the RO in March 2014 provided the Veteran with a VA examination and the Board in May 2015 and August 2015 obtained VHA opinions as to the origins of his prostate and gastrointestinal disorders.  The VA examiner and the VHAs opined, in substantial compliance with the Board's remand directions, that they were note related to his service connected inguinal sprain after a review of the record on appeal, after taking a detailed medical history from the claimant, and/or after an examination.  See 38 U.S.C.A. § 5103A(d); Barr; Stegall; D'Aries.  Specifically, the March 2014 VA examiner opined, in substance, that the Veteran's current prostate gland hypertrophy with chronic prostatitis does ". . . not have an etiology relationship with his left inguinal sprain . . . because each one of these conditions have different pathophysiologic processes and are not connected anatomi[c]ally."  Similarly, in the May 2015 VHA it was opined that the Veteran's ". . . BPH and prostatitis . . . are simply idiopathic . . .  In review, I believe: . . ii.  the inguinal strain is not responsible for the prostate and gastrointestinal disorders[.]"  In the August 2015 VHA it was also opined that the Veteran's ". . . prostate disorders and symptomatic hiatal hernia are not the result of his inguinal injury. 

The Board finds the VA examiner's and the VHA opinions to be highly probative because they were provided after a review of the record on appeal, after taking a detailed medical history from the claimant, and/or after an examination with citation to relevant evidence found in the claims file.  See Owens; Wray.

As to the lay claims from the Veteran and others that his prostate and gastrointestinal disorders were caused or aggravated by his service-connected inguinal sprain, the Board finds the VA and VHA medical opinions more probative because healthcare professionals have more expertise.  See Black.  Moreover, the Board finds that diagnosing a link between his service-connected inguinal sprain and his current prostate and gastrointestinal disorders requires special medical training that these lay persons do not have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's and the other lay persons opinions that these disorders were caused or aggravated by a service-connected disability is not competent evidence.  Jandreau.  

Therefore, the Board finds that the March 2014 VA examiner as well as the May 20015 and August 2015 VHAs opined that the Veteran's service-connected inguinal sprain neither caused and/or aggravated his prostate disorder or gastrointestinal disorder to include a hiatal hernia and GERD the most probative opinions.  Accordingly, because the most probative evidence of record shows that a prostate disorder and a gastrointestinal disorder to include a hiatal hernia and GERD were not caused or aggravated by the Veteran's service-connected inguinal sprain, secondary service connection is not warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.

In conclusion, entitlement to service connection for a prostate disorder and a gastrointestinal disorder to include a hiatal hernia and GERD must be denied 

because the weight of the evidence is against the claims.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


ORDER

Service connection for a prostate disorder is denied. 

Service connection for a gastrointestinal disorder to include a hiatal hernia and GERD is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


